Citation Nr: 0103977	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for major motor 
seizures, evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
major depression/nervous condition, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney 
at law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 1978 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which denied the benefits 
sought on appeal.  In this regard, the Board notes that a 
statement from the veteran received in March 1978 constitutes 
a timely notice of disagreement with the rating continued for 
the service-connected seizure disorder, notice of which was 
provided in February 1978.  Likewise, a statement from the 
veteran received in July 1999 may be construed as a timely 
notice of disagreement with the April 1999 rating decision.


REMAND

The veteran maintains, in substance, that the current 
evaluations for his major motor seizures and recurrent major 
depression/nervous condition do not adequately reflect the 
severity of those disabilities.  He also contends that 
because of service-connected disability he is unemployable.  
Therefore, a favorable determination has been requested.

The Board notes that the veteran was not provided a statement 
of the case relative to his 1978 rating for the service-
connected seizure disorder, following VA receipt of a notice 
of disagreement in March 1978, until November 1999.  Rather, 
he was informed by letter dated in August 1978 that the grant 
of an increased 40 percent rating for the disability 
constitutes a "complete grant of benefits sought by [his] 
notice of disagreement."  The veteran is presumed to be 
seeking the maximum benefits attainable from his claim, and a 
100 percent rating had not, and has not, been assigned to 
date.  As such, his appeal has continued to date from the 
January 1978 rating decision.  A supplemental statement of 
the case reflecting consideration of the appeal since the 
January 1978 rating decision, relative to the service-
connected seizure disorder, is warranted.

On November 23, 1999, the RO certified the veteran's appeal 
to the Board.  On March 29, 2000, the veteran submitted 
additional evidence consisting of VA psychiatric progress 
notes, as well as records from VA ambulatory/outpatient care 
and neurology.  These records are material to the increased 
evaluation claims and the claim for a total rating based on 
individual unemployability, due to service-connected 
disability, currently before the Board.  Some of these VA 
medical records are dated after the rating decision on 
appeal.  It appears that the rating decision on appeal did 
not consider the records dated prior to the rating decision.

Under the applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  See 38 C.F.R. § 20.1304(a) 
(2000).  However, the additional evidence in the present case 
contains previously unconsidered VA treatment records.  VA 
has constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As VA had 
constructive notice of at least some of these VA medical 
records before the 90 day period expired (i.e., those records 
dated before or during such period), the Board finds that the 
additional records are not precluded from being considered in 
the present appeal.  

Regardless of VA's constructive notice, a waiver of the right 
to readjudication by the RO pursuant to 38 C.F.R. 
§ 20.1304(c) (2000) was not submitted with the additional 
evidence received in March 2000.  As a result, the veteran's 
claim, along with the newly submitted evidence, must be 
remanded to the RO for initial consideration.

Therefore, in order to afford the appellant every due process 
consideration, this case is hereby REMANDED for the following 
action:

1.  In light of the VA medical records 
received in March 2000, the RO should 
undertake all indicated development.  

2.  Then, on the basis of all additional 
evidence, the RO should readjudicate the 
appellant's claim for increased 
evaluations for major motor seizures and 
recurrent major depression/nervous 
condition, and a total rating based on 
individual unemployability, due to 
service-connected disability.

3.  If the benefits sought on appeal 
remain denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The SSOC must reflect consideration of the 
continuing appeal for an increased rating 
for the service-connected seizure disorder 
since the January 1978 rating decision on 
appeal.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



